Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 06/16/2020.
Claims 1-25 have been canceled. New claims 26-31 are pending and have been examined.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 4. 
Claims 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 15 and 18 of U.S. Patent No. 9,687,236 B1 and claims 1-8 of U.S. Patent No. 10,695,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences between the two sets of claims are either minor grammatical changes or notoriously obvious design choices.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (2010/0089970).
	Regarding claim 26, Smith discloses a surgical instrument, comprising: a handle (6), comprising: a motor (65; Fig. 7), a power source (64) configured to supply power to said motor; an access opening (not shown numerically) and an access door (1103; Fig. 60) covering said access opening, wherein said access door (1103) is movable between a closed position and an open position; and a bailout switch (SW1; Fig. 60) configured to stop the supply of power to said motor when said access door is in said open position; an elongate shaft extending from said handle; an end effector (12) extending from said elongate shaft; an articulation joint (14), wherein said end effector is rotatable relative to said elongate shaft about said articulation joint; a firing member (450; fig. 52) movable from a proximal position to a distal fired position to perform a staple firing 
	Regarding to claim 27, Smith discloses a replaceable staple cartridge (34).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Other than the Patents applied on thee nonstatutory double patenting, the prior art does not disclose or make obvious the claimed combination of claims 28-31 including the following features:
an access panel releasably attachable to said surgical instrument and configured to provide a user of said surgical instrument access to a bailout lever, wherein said bailout lever is selectively couplable with said firing member, wherein said end-of-stroke switch is in its open state and said bailout switch is in its open state when said access panel is removed 
wherein a user of the surgical instrument is provided access to a retraction lever to manually retract the firing member through said retraction stroke when said access panel is in said open position, said bailout switch is in said open state when said access panel is in said open position, and wherein said end-of-stroke switch is prevented from being actuated when said access panel is in said open position (claim 30).
	The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731